Quillian, Presiding Judge.
The defendant appeals his conviction of aggravated assault. The defendant was accused of shooting one Donna Williams. The doctor who treated the victim stated that the wounds inflicted on her head were apparently caused by a shotgun or “scatter gun.” The victim stated at 3:30 a.m. she heard a man, standing on the front porch of the house where she lived, say: “Unless Linda came out he would set the house on fire.” The victim’s mother stated that a man who identified himself by the accused’s name made the same threat and others. Another witness testified that the accused was the person on the front porch and he had a “sawed-off” shotgun. Shortly thereafter, the victim was struck by a shot through the window. None of the witnesses saw who fired the shot. Held:
The evidence, although circumstantial, was sufficient so that a rational trier of fact could have found the defendant guilty beyond a reasonable doubt. Stinson v. State, 244 Ga. 219 (4) (259 SE2d 471). See Hunter v. State, 10 Ga. App. 831 (74 SE 553); Barnes v. State, 245 Ga. 609 (266 SE2d 212).
Submitted June 16, 1980
Decided September 3, 1980.
Percy J. Blount, for appellant.
Richard E. Allen, District Attorney, W. Leon Barfield, Assistant District Attorney, for appellee.

Judgment affirmed.


Shulman and Carley, JJ., concur.